Exhibit 10(z)

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

Performance Award Grant

(Long-Term Incentive Compensation Program under the 2005 Stock Incentive Plan)

United States Steel Corporation, a Delaware Corporation, herein called the
Corporation, grants to the undersigned employee of the employing company
identified below (the “Grantee”) a Performance Award representing the right to
receive a specified number of shares of the common stock of the Corporation
(“Shares”) set forth below, which right, if payable, shall be paid in Shares:

 

        Name of Grantee:

  PARTICIPANT NAME

        Name of Employing Company on Date Hereof:

  (the company recognized by the Corporation as employing the Grantee on the
date hereof)

        Target Number of Shares Subject to Award:

  # SHARES

        Maximum Number of Shares Subject to Award:

  (two times the Target Number of Shares Subject to Award)

        Performance Period

  The period beginning with the beginning of the Measurement Period, as
hereinafter defined (“MP”), related to the earnings release for the first
quarter 2007 and ending on the earlier of (i) the end of the MP related to the
earnings release for the first quarter 2010 or (ii) the date of a Change of
Control, as defined in the Administrative Regulations

        Performance Goals

  (see Exhibit A, attached)

        Date of This Award:

  GRANT DATE

By my acceptance, I agree that the above-listed Performance Award is granted
under and governed by the terms and conditions of the Corporation’s 2005 Stock
Incentive Plan (the “Plan”), the Corporation’s Administrative Regulations for
the Long-Term Incentive Compensation Program (the “Administrative Regulations”),
and the Grant Terms and Conditions contained herein, as well as such amendments
to the Plan and/or the Administrative Regulations as the Compensation &
Organization Committee, or its successor committee (the “Committee”), may adopt
from time to time.

 

United States Steel Corporation       Accepted as of the above date: ACCEPTANCE
DATE By  

 

    By  

PARTICIPANT ES

  Authorized Officer       Signature of Grantee

Terms and Conditions

1. The Performance Period for purposes of determining whether the Performance
Goal has been met shall be the approximate three-year period determined in
accordance with the Administrative Regulations, but using the dates set forth
above, unless earlier terminated upon the occurrence of a Change of Control as
defined in Section 4(F)(1) of the Administrative Regulations. A “Measurement
Period” shall begin on the third business day following the public release of
the Corporation’s earnings for the immediately preceding calendar quarter and
shall end on the twelfth business day following such public release. The
Performance Goal for purposes of determining whether, and the extent to which,
the Performance Award will vest is set forth in Exhibit A to this agreement. The
Peer Group for purposes of determining whether the Performance Goal has been
achieved is set forth in Exhibit B. The Peer Group is subject to adjustment as
described in the Administrative Regulations and as the Committee, in its
discretion, may additionally set forth at the commencement of the Performance
Period in accordance with Section 162(m) of the Internal Revenue Code. Exhibits
A and B are incorporated by reference herein. Subject to the Administrative
Regulations and the provisions of this agreement, the Performance Award shall
become payable, if vested, following the Committee’s determination after the end
of the Performance Period, as to whether and the extent to which the Performance
Goal has been achieved; provided that the Committee retains negative discretion
to reduce any and all Performance Awards that would otherwise be payable as a
result of performance measured against the Performance Goals. The Committee may
not increase the amount payable as a result of performance measured against the
Performance Goals.



2. If the Performance Award is payable, the Corporation shall cause a stock
certificate to be issued in the Grantee’s name, for no cash consideration, for
the number of shares of common stock of the Corporation determined by the
Committee to be payable pursuant to paragraph 1 hereof. Payment shall be made
within two and one-half months following the end of the calendar year in which
the Performance Period ends.

3. The Grantee shall not sell, transfer, assign, pledge or otherwise encumber or
dispose of any portion of the Performance Award and the right to receive Shares,
and any attempt to sell, transfer, assign, pledge or encumber any portion of the
Shares prior to the payment, if at all, of a stock certificate in the name of
the Grantee shall have no effect, regardless of whether voluntary, involuntary,
by operation of law or otherwise.

4. Notwithstanding anything to the contrary stated herein, and in lieu of
application of Section 9 of the Plan, in the case of a Change of Control (as
defined in Section 4(F)(1) of the Administrative Regulations) of the
Corporation, the Performance Period shall automatically end and the Performance
Award shall vest immediately at 100% of Target or, if greater, actual
performance over the abbreviated Performance Period, without regard to the
Participant’s continued employment or termination thereof.

5. Except as otherwise set forth herein, the Performance Award is forfeited if
the Grantee terminates employment with the employing company identified above or
the Corporation, its subsidiaries or affiliates (each an “Employing Company”)
during the Performance Period due to a Termination without Consent or
Termination for Cause. Any and all forfeitures shall be evidenced by written
notice to the Grantee. Notwithstanding the foregoing, if the Grantee is a party
to an individual Change in Control agreement (a “CIC Agreement”) with the
Corporation providing for benefits upon a termination for other than “Cause” or
“Disability” or a termination for “Good Reason”, then the Performance Award
shall not be forfeited if (i) the Grantee’s employment is terminated during a
Potential Change in Control Period either by the Employing Company for other
than “Cause” or “Disability” or by the Grantee for “Good Reason”, as such terms
are defined in the CIC Agreement and (ii) a 409A Change in Control, as defined
in the CIC Agreement, occurs within twenty-four months following the
commencement of the Potential Change in Control Period. In such event, (i) the
Performance Award will vest in accordance with paragraph 4 hereof if the 409A
Change in Control occurs during the Performance Period, and shall be payable as
provided in paragraph 2 hereof, or (ii) the Performance Award will vest in
accordance with actual performance achieved during the Performance Period, and
without any downward discretion by the Committee, if the 409A Change in Control
occurs after the end of the Performance Period, and shall be payable within two
and one-half months following the end of the calendar year in which vesting
occurs.

6. The Grantee agrees to continue as an employee of an Employing Company during
the Performance Period and through the date on which the Committee certifies
whether the Performance Goal relating to the Performance Period has been
achieved, subject to the Employing Company’s right to terminate the Grantee’s
employment at any time, performing such duties consistent with his capabilities
and receiving his present compensation or such adjusted compensation as the
Employing Company shall from time to time reasonably determine. A prorated value
of the Performance Award will vest based upon the number of complete months
worked by the Grantee during the Performance Period, in the event of a
Participant’s termination of employment during the Performance Period by reason
of Retirement, death, Disability or Termination with Consent, to be calculated
and delivered following the end of the relevant Performance Period in accordance
with paragraph 2 hereof, provided that the relevant Performance Goal for the
Performance Period is achieved and subject to the Committee’s negative
discretion. The remaining value of the Performance Award is forfeited
immediately upon the Grantee’s termination of employment without consideration
or further action being required of the Corporation or the Employing Company.

7. The Target and Maximum number of Shares are subject to adjustment as provided
in Section 8 of the Plan. The Grantee shall be notified of such adjustment and
such adjustment shall be binding upon the Corporation and the Grantee.

8. This Grant and the issuance, vesting and delivery of Shares are subject to,
and shall be administered in accordance with, the provisions of the Plan and the
Administrative Regulations, as the same may be amended by the Committee from
time to time, provided that no amendment may, without the consent of the
Grantee, affect the rights of the Grantee under this Grant in a materially
adverse manner. All capitalized terms not otherwise defined herein shall have
the meaning assigned to such terms in the Plan or the Administrative
Regulations. In the event of a conflict between the Plan and the Administrative
Regulations, unless this Grant specifies otherwise, the Plan shall control.

9. The obligations of the Corporation and the rights of the Grantee are subject
to all applicable laws, rules and regulations including, without limitation, the
Securities Exchange Act of 1934, as amended; the Securities Act of 1933, as
amended; the Internal Revenue Code of 1986, as amended; and any other applicable
laws.

10. The Grant shall not be effective unless it is accepted by the Grantee and
notice of such acceptance is received by the Stock Plan Officer.



11. Grantee shall be advised by the Corporation as to the amount of any federal,
state, local or foreign income or employment taxes required to be withheld by
the Corporation on the compensation income resulting from the Performance Award.
Grantee shall pay any taxes required to be withheld directly to the Corporation
in cash upon request; provided, however, that Grantee may satisfy such
obligation in whole or in part by requesting the Corporation in writing to
withhold from the Shares otherwise deliverable to Grantee having a Fair Market
Value, on the date the award is vested, equal to the amount of the aggregate
minimum statutory withholding tax obligation to be so satisfied. Grantee
understands that no shares of stock shall be delivered to Grantee,
notwithstanding the Committee’s certification that the Performance Goal has been
met, unless and until Grantee shall have satisfied any obligation for
withholding taxes with respect thereto as provided herein.

12. Nothing herein shall be construed as giving Grantee any right to be retained
in the employ of an Employing Company or affect any right that the Employing
Company may have to terminate the employment of such Grantee.

13. This Agreement shall be construed and enforced in accordance with the laws
of the Commonwealth of Pennsylvania, without regard to the conflicts of laws
thereof.

 



--------------------------------------------------------------------------------

EXHIBIT A

Performance Goals* for Performance Period

(Measurement Period for the First Quarter 2007 — Measurement Period for the
First Quarter 2010)

 

           

Threshold

 

Target

 

Maximum

Performance Goal

  U. S. Steel TSR Performance Relative to Peer Group   < 25th Percentile  
25th Percentile   50th Percentile  

75th

Percentile or Greater

Payment Levels

 

% of Target

Shares Vested

  0%   50%   100%   200%

 

  *  

The Performance Goal for the 2007 Performance Award grants shall be the Target
percentile determined by the Committee comparing United States Steel
Corporation’s Total Shareholder Return to the Total Shareholder Returns of the
Peer Group companies. The payout shall be calculated in accordance with the
Administrative Regulations under the Long-Term Incentive Compensation Program
under the 2005 Stock Incentive Plan (the “Administrative Regulations”).

Notes:

 

•

 

Amounts for performance between the 25th and 50th and 50th and 75th percentiles
will be interpolated.

 

  •  

Total Shareholder Return (TSR) is calculated in accordance with the
Administrative Regulations.

 

  •  

Peer Group—See Exhibit B.



--------------------------------------------------------------------------------

EXHIBIT B

Peer Group for the Performance Period

(Measurement Period for the First Quarter 2007 — Measurement Period for the
First Quarter 2010)

The Peer Group* for the Performance Period shall consist of the following
business entities:

 

  1. Caterpillar Inc

  2. E. I. Du Pont de Nemours and Co

  3. Johnson Controls Inc

  4. International Paper Co

  5. Alcan Inc

  6. Alcoa Inc

  7. Sunoco Inc

  8. Weyerhaeuser Co

  9. Deere & Co

  10. Honeywell International Inc.

  11. Visteon Corp

  12. Goodyear Tire & Rubber Co

  13. Lear Corp

  14. Amerada Hess Corp

  15. Whirlpool Corp

  16. Union Pacific Corp

  17. Masco Corp

  18. PACCAR Inc

  19. Nucor Corp

  20. Textron Inc

  21. Eaton Corp

  22. Navistar International Corp

  23. PPG Industries Inc

  24. Ingersoll-Rand Co Ltd

  25. Parker-Hannifin Corp

  26. MeadWestvaco Corp

  27. Terex Corp

  28. Eastman Chemical Co

  29. AK Steel Holding Corp

  30. Timken Co (The)

--------------------------------------------------------------------------------

* To be adjusted in accordance with the Administrative Regulations.